916 A.2d 45 (2007)
281 Conn. 902
Anthony SMALL
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided January 4, 2007.
Joseph Visone, special public defender, in support of the petition.
Susann E. Gill, senior assistant state's attorney, in opposition.
The petitioner Anthony Small's petition for certification for appeal from the Appellate Court, 98 Conn.App. 389, 909 A.2d 533 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the petitioner was not denied effective assistance of counsel at trial and on appeal?"
The Supreme Court docket number is SC 17803.